                                                                                                 FILED
                                                                                        2021 Mar-22 AM 10:46
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

LAKEISHA EZELL, as representative                )
of the ESTATE OF                                 )
TERRENCE ANDREWS,                                )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               ) Case No.: 4:20-cv-02058-ACA
                                                 )
JEFFERSON DUNN, et al.,                          )
                                                 )
       Defendants.                               )

             UNOPPOSED MOTION FOR EXTENSION OF TIME

       Defendants Carl Sanders (“Sanders”), Gary Malone (“Malone”), Kevin White

(“White”), Carla Graham (“Graham”), Neketris Estelle (“Estelle”), Larry Baker

(“Baker”) and Tanya Ary (“Ary”) (collectively “Defendants”) respectfully request

the Court to enter an order granting Defendants until April 2, 2021, to respond to

Plaintiff’s Amended Complaint.1 As grounds for and in support of this Motion,

Defendants state as follows:

       1.     On December 14, 2020, Plaintiff filed her Complaint, joining seventeen

(17) individuals as defendants. (Doc. 1).




1
   By filing this Motion, the Defendants do not waive, and expressly preserve, all Rule 12(b)
defenses.
       2.    On January 21, 2021, Malone, Graham, Estelle, Baker and Ary

requested the Court enter an order granting them an extension of time to respond to

the Complaint. (Doc. 10). The Court granted an extension of time in a text order on

January 22, 2021. (Doc. 11).

       3.    On February 22, 2021, Defendants filed a Motion to Dismiss or, in the

Alternative, Motion to Strike (Doc. 28) and supporting Memorandum of Law (Doc.

29).

       4.    Plaintiff filed her Amended Complaint on March 12, 2021. (Doc. 34).

       5.    Defendants are currently to respond to Plaintiff’s Amended Complaint

on or before March 26, 2021.

       6.    On March 19, 2021, Counsel for Defendants Dunn, Culliver, Williams,

Ellington, Brooks and Givens filed an Unopposed Motion for Extension of Time

(Doc. 38) requesting an order setting a deadline of April 2, 2021 for those defendants

to response to Plaintiff’s Amended Complaint. The Court granted that motion on

March 22, 2021. (Doc. 39).

       7.    Undersigned counsel believes it is in the interest of judicial economy to

maintain a single deadline for all defendants to respond to the Amended Complaint,

instead of separate, piecemeal deadlines for responses by the defendants.

       8.    The granting of this extension will not unduly prejudice the Plaintiff.
      9.     Undersigned counsel has conferred with Plaintiff’s counsel, and

Plaintiff’s counsel does not oppose the granting of this motion.

      WHEREFORE, PREMISES CONSIDERED, Defendants Sanders, Malone,

White, Graham, Estelle, Baker and Ary respectfully request that the Court issue an

order setting a deadline of April 2, 2021, for Defendants to respond to Plaintiff’s

Amended Complaint.


Dated: March 22, 2021.

                                       /s/James N. Walter, Jr.
                                       ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                       C. RICHARD HILL, JR. (ASB-0773-L72C)
                                       JAMES N. WALTER, JR. (ASB-2722-R68J)
                                       W. JACKSON BRITTON (ASB-8252-K46Y)

                                       Attorneys for Defendants Carl Sanders,
                                       Gary Malone, Kevin White, Carla Graham,
                                       Neketris Estell, Larry Baker, and Tanya Ary

OF COUNSEL:
Capell & Howard, P.C.
150 S. Perry Street (36104)
PO Box 2069
Montgomery, AL 36102-2069
Email: bob.northcutt@chlaw.com
       rick.hill@chlaw.com
       jimmy.walter@chlaw.com
       jackson.britton@chlaw.com
Phone: (334) 241-8000
                          CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of March, 2021 I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record (and by U.S. Mail to non-CM/ECF
participants) as indicate below:

Ruth M. Brown
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607

Anil A. Mujumdar
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, AL 35205

William R. Lunsford
Stephen Rogers
La Keisha W. Butler
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street, S.W.
Huntsville, AL 35801
Telephone: (256) 512-5710
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
srogers@maynardcooper.com
lbutler@maynardcooper.com


                                              /s/ James N. Walter, Jr.
                                              Of Counsel
